 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JESUS JIMENEZ, in a Representative                 Case No. 3:19-CV-01547-JAH(MSB)
     capacity only, on behalf of all aggrieved
12
     employees,                                         ORDER VACATING HEARING
13                                     Plaintiff,       DATE AND TAKING MOTION
                                                        UNDER SUBMISSION
14   v.
15
     CRC PROPERTY MANAGEMENT
16   WEST INC., a California Corporation;
     and DOES 1-10, inclusive,
17
                                    Defendants.
18
19         After careful review of the parties’ submissions, the Court deems Plaintiff’s Motion
20   to Remand to State Court, (doc. no. 14), suitable for adjudication without oral argument.
21   See CivLR 7.1 (d.1). The Court notes that Defendant has filed an Opposition to the Motion
22   to Remand, (doc. no. 24), and that Plaintiff has filed a Reply in Support of Plaintiff’s
23   Motion to Remand (doc. no. 25).
24   //
25   //
26   //
27   //
28   //
                                                    1
                                                                          3:19-CV-01547-JAH(MSB)
 1         Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion is taken under
 2   submission without oral argument, and the hearing date set for October 21, 2019, at 2:30
 3   p.m., before this Court, is VACATED.
 4
 5         IT IS SO ORDERED.
 6
 7   DATED: October 18, 2019
 8
 9
                                                _________________________________
10                                              JOHN A. HOUSTON
11                                              United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                         3:19-CV-01547-JAH(MSB)
